

American Standard Energy Corp.
4800 North Scottsdale Road, Suite 1400
Scottsdale, AZ 85251


December 30, 2011


Richard MacQueen
681 North Cordoba Avenue
Chandler, AZ 85226


Re:           Amendments to the Original Agreements (as defined below)


Dear Richard:


Reference is made to the following documents:
 
·
the Deferred Compensation Agreement dated as of April 15, 2010, by and between
American Standard Energy Corp. (the “Private Company”), a Nevada corporation
that is wholly owned by American Standard Energy Corp. (the “Public Company”), a
Delaware corporation, and Richard MacQueen (the “President”), and as ratified by
the Public Company on August 29, 2011 (the “Deferred Compensation Agreement”);
and

 
·
the Founders Shares Vesting Agreement dated as of April 15, 2010, by and between
the Private Company and the President (the “Founders Shares Vesting Agreement”
and, together with the Deferred Compensation Agreement, the “Original
Agreements”).



The purpose of this letter agreement (the “Letter Agreement”) is to set forth
the agreement between you and the Public Company with respect to the Original
Agreements in accordance with the following:
 
·
the Deferred Compensation Agreement is hereby amended by deleting and removing
the entirety of the paragraph numbered “5.” thereof; and

 
·
it is hereby acknowledged and agreed that the Founders Shares Vesting Agreement
is of no further force or effect and is not the binding obligation of the Public
Company or the Private Company (other than with respect to the vesting schedule
ratified by the Public Company on August 29, 2011, which remains in force and
effect).



To indicate your agreement to the foregoing and for good and valuable
consideration, the receipt and sufficiency of which is hereby mutually
acknowledged, kindly sign and return to the Public Company a counterpart to this
Letter Agreement.  Each counterpart shall be deemed to be an original but all of
them together will constitute one and the same Letter Agreement.


[signatures on following page]
 
 
 

--------------------------------------------------------------------------------

 


Very truly yours,
     
AMERICAN STANDARD ENERGY CORP., a Delaware corporation
     
By:
/s/ Scott Feldhacker
   
 Name:  
Scott Feldhacker
   
 Title:
CEO
         
AMERICAN STANDARD ENERGY CORP., a Nevada corporation
     
By:
/s/ Scott Feldhacker
   
 Name:  
Scott Feldhacker
   
 Title:
CEO
         
AGREED TO AND ACCEPTED AS OF
 
THIS 30th DAY OF DECEMBER, 2011 BY:
     
/s/ Richard MacQueen
 
By: Richard MacQueen
 

 
 
 

--------------------------------------------------------------------------------

 
 